DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 11 February 2022 have been fully considered but are not persuasive. 
	The new limitations are disclosed by the previously cited references, as explained in the rejection below. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-15 rejected under 35 U.S.C. 103 as being unpatentable over Diekhans et al. (U.S. Patent Application Publication # 2007/0233374) in view of Anderson (U.S. Patent Application Publication # 2005/0197175).

Regarding claims 1 and 10, Diekhans discloses a system comprising: 
an unmanned vehicle (fig 1, P5, 20-21: other agricultural vehicle, which may be unmanned) with at least one sensor, the sensor gathering field-data (fig 1, P11, 22, 35, 67, 74, etc: such as position sensors for creating position histories and/or maps in the field, and/or obstacle sensors for gathering data about bales and other obstacles in the field);
a controller associated with an agricultural vehicle (fig 1, P54, 56, etc: combine harvester 1 comprising control device 10), the controller configured to: 
receive the field-data from the unmanned (P5, 20-21) vehicle (fig 1, P11, 22, 35, 67, 74, etc: field-data is exchanged between vehicles, which may be manned or unmanned);
determine route-plan-data that is representative of a route to be taken by the agricultural vehicle in an agricultural field (fig 1: 6, P11, 57, etc: “Control devices 10, 10' also each include a route planning data determination device 6, 6'.”), 
based on bale-location-data, wherein the bale- location-data is representative of locations of bales in the agricultural field (fig 6: bales PH, P74, etc: obstacles PH such as straw bales are displayed as in figure 6, and avoided by the driving tracks/routes F), 
wherein the controller is configured to determine the route-plan-data such that the agricultural vehicle will avoid the locations of the bales in the agricultural field (fig 6, P11, 25, 74, etc: implicit, figure 6 shows driving tracks/routes F which avoid the obstacles PH such as straw bales),
the route-plan-data being additionally based on the field-data (fig 6, P11, 25, 35, 74, etc) that is updated as the agricultural vehicle picks up crop material in the agricultural field (fig 6, P11, 35, 74, etc: field-data updated based on at least the positions of vehicles and “the region of the driving tracks that have already been worked and which have yet to be worked”). 
Diekhans implies but does not explicitly disclose avoiding the locations of the bales. 
In the same field of endeavor, Anderson explicitly discloses avoiding the locations of the obstacles (P38, 58, etc). Anderson also discloses that the (unmanned) vehicle may be aerial (P39, 61, 72, etc), as recited in claim 10.
It would have been obvious before the effective filing date of the claimed invention for Diekhans to do so, as implied by Diekhans and/or taught by Anderson, in order to avoid damage to the agricultural vehicle or bales from a collision, with predictable results.  

Regarding claim 2, Diekhans in view of Anderson further discloses that the controller is configured to determine the route-plan-data such that the agricultural vehicle will deposit future bales in a vicinity of the locations of the bales in the agricultural field (Anderson P84, etc).  

Regarding claim 3, Diekhans in view of Anderson further discloses that the agricultural vehicle is a baler (Anderson P84, etc).  

Regarding claim 4, Diekhans in view of Anderson further discloses that wherein the unmanned vehicle is an aerial vehicle that acquires the field-data (Anderson P39, 61, 72, etc), the field-data being streamed to the controller (P11, 22, 35, 67, 74, etc), and that the controller is further configured to: receive the field-data from the aerial vehicle that is representative of crop material that is to be picked up from the agricultural field by the agricultural vehicle; and determine the route-plan-data also based on the field-data (P31, Anderson P24, P83, etc).  

Regarding claim 5, Diekhans in view of Anderson further discloses that the controller is further configured to receive updated field-data as the agricultural machine picks up the crop material from the agricultural field (Anderson P24, P83, etc).  

Regarding claim 6, Diekhans in view of Anderson further discloses that the controller is configured to determine the route-plan-data by modifying an earlier route plan whilst the agricultural vehicle is in use in the agricultural field (P34, Anderson P24, P83, etc).  

Regarding claim 7, Diekhans in view of Anderson further discloses that the controller is further configured to determine vehicle-control-instructions for the agricultural vehicle, based on the route-plan-data (P64, fig 4, P70, Anderson P65-66, etc).  

Regarding claim 8, Diekhans in view of Anderson further discloses that wherein the vehicle-control- instructions comprise vehicle-steering-instructions for automatically controlling 

Regarding claim 9, Diekhans in view of Anderson further discloses that the vehicle-control- instructions further comprise route-speed-instructions for automatically controlling 

Regarding claim 11, Diekhans in view of Anderson further discloses that the controller is further configured to: determine bale-dimension-data that is representative of sizes of the one or more bales, based on the field-data; and determine the bale-location-data based on the bale-dimension-data (Anderson P21, 26, etc).  

Regarding claim 12, Diekhans in view of Anderson further discloses that the controller is configured to: receive baler-data from a baler that deposits the bales in the agricultural field; and determine the bale-location-data based on the baler-data (Anderson P84, etc), the unmanned aerial vehicle mapping the bales dropping from the back of the baler (Anderson P39, 61, 72, etc: the aerial vehicle would automatically map all bales and other visible objects in the field at the time of sensing, including bales dropping from the back of the baler).  

Regarding claim 13, Diekhans in view of Anderson further discloses that the baler-data comprises: baler-location-data representative of a location of the baler at an instant in time that the baler deposits a bale in the field; and bale-dimension-data that is representative of a size of the bale (Anderson P21, 26, etc).

Regarding claim 14, Diekhans in view of Anderson further discloses that the route-plan-data is representative of a route to be taken by the agricultural vehicle for an entire unprocessed portion of the agricultural field (P31, Anderson P65-66, etc).

Regarding claim 15, Diekhans in view of Anderson further discloses that the system further comprises an-the agricultural vehicle, the agricultural vehicle configured to be operated in accordance with the vehicle-control-instructions (fig 1, P54, Anderson P65-66, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
May 18, 2022